DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet [US 20100104752] in view of Akkireddy [IN 2010MU00494] and Robert [WO9747782].
	Claim 1: Choquet teaches a method for coating a metal layer on a substrate by spraying a metallic vapor at sonic velocity [abstract] using a sonic vapor jet coater [0024], wherein the metal layer comprises zinc [abstract] and the substrate is steel strip (i.e. steel sheet) [0001], and the substrate is provided in a vacuum deposition chamber for deposition [0024]. Choquet further teaches due to the pressure difference between a closed evaporation crucible (coupled to the extraction chamber, i.e. ejection chamber, 0051) and the vacuum deposition chamber, the metal vapor jet can be produced at a sonic velocity [0038]. However, Choquet does not appear to teach the claimed pressure ratio range. Akkireddy is provided. Akkireddy teaches an invention for plasma enhanced jet vapour deposition of metallic films [abstract], where the method includes depositing a metal coating on steel sheet [pg 3, claim 2] by providing the sheet in a deposition chamber [pg 7], and the pressure in the deposition chamber is between 0.02 to 0.045 mbar [pg 7]. The pressure in the mixing chamber (i.e., ejection chamber), which is connected to a nozzle for ejecting metal vapor has a pressure maintained in the range of 1 to 2 mbar [pg 7]. Therefore, the ratio of the deposition chamber pressure to the ejection chamber is 0.02/2 =0.01 to 0.045/1 =0.045, where 0.01 to 0.045 is completely encompassed by the claimed range. Akkireddy further teaches the metal coating is of zinc [pg 2, pg 7].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the claimed pressure ratio since Choquet does not provide further details other than a 
	Robert teaches one can deposit metal layer only such as zinc [pg 1, para 2] using jet vapor deposition [pg 4, para 4]. Although not explicit, it would appear that Robert teaches essentially zinc coating since Robert does not appear to teach adding other alloying metals. It would have been obvious to one of ordinary skill in the art to produce a pure zinc coating with jet vapor deposition since Robert teaches depositing essentially zinc is already known in the jet vapor art. 
Claims 2 and 13: Choquet teaches the vacuum deposition chamber is between 10-8 to 10-4 bar [0049]. Akkireddy teaches the pressure in the deposition chamber is between 0.02 to 0.045 mbar [pg 7], wherein the pressure value of 3.4 mbar for the ejection chamber could be determined from the taught pressure ratio range of 0.01 to 0.045 by Akkireddy. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).
Claim 11: Choquet teaches the thickness can range from 0.1 to 20 microns [0013], which includes the value of 7.5 micrometers, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).
Claim 14: Akkireddy teaches an invention for plasma enhanced jet vapour deposition of metallic films [abstract], where the method includes depositing a metal coating on steel sheet [pg 3, claim 2] by providing the sheet in a deposition chamber [pg 7], and the pressure in the deposition chamber is between 0.02 to 0.045 mbar [pg 7]. The pressure in the mixing chamber (i.e., ejection chamber), which is connected to a nozzle for ejecting metal vapor has a pressure maintained in the range of 1 to 2 mbar [pg 7]. Therefore, the ratio of the deposition chamber pressure to the ejection chamber is 0.02/2 =0.01 . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Robert as applied to claim 1 above, and further in view of Schmitz [Jet vapor deposition].
Teaching of the prior art is aforementioned, but does not appear to teach the claimed distance between ejector and substrate sheet. Schmitz is provided.
Claim 3: Schmitz teaches the distance, D, between the ejector (nozzle) and the strip (sheet substrate) is 20 mm [pg 975, 977, Fig. 6, Fig. 9]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the distance between the ejector or nozzle and the substrate at 20 mm since the prior art is silent about this detail and Schmitz, also directed to jet vapor deposition, teaches this distance amount is an operable value. 

Claims 4-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Robert as applied to claim 1 above, and further in view of Goto [US 20090047542].
Teaching of the prior art is aforementioned, but does not appear to teach claims 4-5 and 9. Goto is provided.
Claims 4-5: Goto teaches forming a tin-zinc coated steel sheet having excellent corrosion resistance [abstract], where the steel substrate can be a high strength, interstitial free steel having about 0.01 mass Ti% [0019]. It would have been obvious to one of ordinary skill in the art to use such a steel since Goto teaches such substrate desire zinc coatings to provide corrosion resistance.
. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Robert as applied to claim 1 above, and further in view of Sohn [US 20090053556].
Teaching of the prior art is aforementioned but does not appear to teach the sheet includes Mn between 17-25% by weight. Sohn is provided. 
Claim 6: Sohn teaches technologies have been proposed to add 7-35 weight % of Mn to steel so that the twin deformation of the steel is maintained when the steel is plastically deformed, thereby considerably improving the ductility of the steel while maintaining high strength of the steel [0004]. Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). It would have been obvious to one of ordinary skill in the art to provide the claimed high Mn weight amount range since Sohn teaches by adding this amount of Mn the steel is enhanced. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Robert as applied to claim 1 above, and further in view of Tanaka [US 20060269776].
Teaching of the prior art is aforementioned, but does not appear to teach the steel includes Mn up to 3% and Si, Cr or Al up to 1%. Tanaka is provided.
Claim 7: Tanaka teaches a steel sheet that includes Si comprising 0.2 to 3.0% and Mn comprising 0.1 to 2.5 % with a balance of Fe [abstract]. Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). It would have .  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Robert as applied to claim 1 above, and further in view of Klos [US 20050031894]
Teaching of the prior art is aforementioned, but does not appear to teach claims 8. Klos is provided. 
Claim 8: Klos teaches coating a zinc layer onto a steel for corrosion protection [abstract], where the steel is stainless steel [0034]. It would have been obvious to one of ordinary skill in the art to provide stainless steel, since Klos teaches this type of material is suitable for corrosion resistant applications. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Robert as applied to claim 1 above, and further in view of Shimoda [US 20120070687].
Teaching of the prior art is aforementioned, but does not appear to teach claim 10. Shimoda is provided.
Claim 10: Shimoda teaches a high strength Zn coated steel wire includes a steel base, and a Fe—Al interlayer between the Zn coating and steel base [abstract]. It would have been obvious to one of ordinary skill in the art to include the Al-Fe into the steel base, so as to improve adhesion of the Zn coating to the steel base [0072].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Robert as applied to claim 1 above, and further in view of Fujii [US 4637840].
Teaching of the prior art is aforementioned, but does not appear to teach claim 10. Fujii is provided.
. 

Claim 1-2, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet [US 20100104752] in view of Akkireddy [IN 2010MU00494] and Schmitz2 [Jet vapour deposition (JVD) extensive product study and first evaluation of coupling with a processing line (prior art provided by IDS filed on 05/20/2020)].
	Claim 1: Choquet teaches a method for coating a metal layer on a substrate by spraying a metallic vapor at sonic velocity [abstract] using a sonic vapor jet coater [0024], wherein the metal layer comprises zinc [abstract] and the substrate is steel strip (i.e. steel sheet) [0001], and the substrate is provided in a vacuum deposition chamber for deposition [0024]. Choquet further teaches due to the pressure difference between a closed evaporation crucible (coupled to the extraction chamber, i.e. ejection chamber, 0051) and the vacuum deposition chamber, the metal vapor jet can be produced at a sonic velocity [0038]. However, Choquet does not appear to teach the claimed pressure ratio range. Akkireddy is provided. Akkireddy teaches an invention for plasma enhanced jet vapour deposition of metallic films [abstract], where the method includes depositing a metal coating on steel sheet [pg 3, claim 2] by providing the sheet in a deposition chamber [pg 7], and the pressure in the deposition chamber is between 0.02 to 0.045 mbar [pg 7]. The pressure in the mixing chamber (i.e., ejection chamber), which is connected to a nozzle for ejecting metal vapor has a pressure maintained in the range of 1 to 2 mbar [pg 7]. Therefore, the ratio of the deposition chamber pressure to the ejection chamber is 0.02/2 =0.01 to 0.045/1 =0.045, where 0.01 to 0.045 is completely encompassed by the claimed range. Akkireddy further teaches the metal coating is of zinc [pg 2, pg 7].

	Schmitz2 teaches it is well known and established in the field of jet vapor deposition to deposit Zinc (Zn) [pg 5, summary], where evaporation of Zn and Zn/Mg alloys can occur with no problem using graphite crucibles [pg 5, 1.2 Developments of new products]. Therefore, it would appear that Schmitz2 teaches that either Zn or Zn/Mg alloys can be operably deposited by JVD [pg 5, 1.2 Developments of new product]. Although not explicit, Schmitz2 would seem to suggest that the Zn coating is essentially Zinc since the previous research was based upon singularly evaporating metals to form singular metal coatings (e.g. Zn) and the new concept involved mixing metals to produce a metal alloy coating [pg 5]. It would have been obvious to one of ordinary skill in the art to produce a pure zinc coating with jet vapor deposition since Schmitz2 teaches depositing essentially zinc is already well known and established in the jet vapor (JVD) field and is operable with the technique of forming the Zn/Mg alloy coating taught by Choquet. 
Claims 2 and 13: Choquet teaches the vacuum deposition chamber is between 10-8 to 10-4 bar [0049]. Akkireddy teaches the pressure in the deposition chamber is between 0.02 to 0.045 mbar [pg 7], such that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). As for claim 13, Akkireddy discloses the range of 1 to 2 mbar is sufficiently close to the claimed pressure value of 3.4 mbar [Akkireddy [pg 7], such that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not 

Claim 11: Choquet teaches the thickness can range from 0.1 to 20 microns [0013], which includes the value of 7.5 micrometers, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).
Claim 14: Akkireddy teaches an invention for plasma enhanced jet vapour deposition of metallic films [abstract], where the method includes depositing a metal coating on steel sheet [pg 3, claim 2] by providing the sheet in a deposition chamber [pg 7], and the pressure in the deposition chamber is between 0.02 to 0.045 mbar [pg 7]. The pressure in the mixing chamber (i.e., ejection chamber), which is connected to a nozzle for ejecting metal vapor has a pressure maintained in the range of 1 to 2 mbar [pg 7]. Therefore, the ratio of the deposition chamber pressure to the ejection chamber is 0.02/2 =0.01 to 0.045/1 =0.045, where 0.01 to 0.045 is completely encompassed by the claimed range ratio from 1.73 x10-2 to 3.23x 10-2. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Schmitz2 as applied to claim 1 above, and further in view of Schmitz [Jet vapor deposition].
Teaching of the prior art is aforementioned, but does not appear to teach the claimed distance between ejector and substrate sheet. Schmitz is provided.
Claim 3: Schmitz teaches the distance ,D, between the ejector (nozzle) and the strip (sheet substrate) is 20 mm [pg 975, 977, Fig. 6, Fig. 9]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the distance between the ejector or nozzle and the substrate at 20 mm since the prior . 

Claims 4-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Schmitz2 as applied to claim 1 above, and further in view of Goto [US 20090047542].
Teaching of the prior art is aforementioned, but does not appear to teach claims 4-5 and 9. Goto is provided.
Claims 4-5: Goto teaches forming a tin-zinc coated steel sheet having excellent corrosion resistance [abstract], where the steel substrate can be a high strength, interstitial free steel having about 0.01 mass Ti% [0019]. It would have been obvious to one of ordinary skill in the art to use such a steel since Goto teaches such substrate desire zinc coatings to provide corrosion resistance.
Claim 9: Goto the steel includes phosphorous [0019]. It would have been obvious to one of ordinary skill in the art to have phosphorus in the steel since Goto teaches such composition is operable as a steel substrate. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Schmitz2 as applied to claim 1 above, and further in view of Sohn [US 20090053556].
Teaching of the prior art is aforementioned but does not appear to teach the sheet includes Mn between 17-25% by weight. Sohn is provided. 
Claim 6: Sohn teaches technologies have been proposed to add 7-35 weight % of Mn to steel so that the twin deformation of the steel is maintained when the steel is plastically deformed, thereby considerably improving the ductility of the steel while maintaining high strength of the steel [0004]. Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). It would have been obvious to one of ordinary skill in the art . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Schmitz2 as applied to claim 1 above, and further in view of Tanaka [US 20060269776].
Teaching of the prior art is aforementioned, but does not appear to teach the steel includes Mn up to 3% and Si, Cr or Al up to 1%. Tanaka is provided.
Claim 7: Tanaka teaches a steel sheet that includes Si comprising 0.2 to 3.0% and Mn comprising 0.1 to 2.5 % with a balance of Fe [abstract]. Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). It would have been obvious to one of ordinary skill in the art to provide the claimed composition range since Tanaka teaches each of these elements contribute to enhancing the steel [0043-0045].  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Schmitz2 as applied to claim 1 above, and further in view of Klos [US 20050031894]
Teaching of the prior art is aforementioned, but does not appear to teach claims 8. Klos is provided. 
Claim 8: Klos teaches coating a zinc layer onto a steel for corrosion protection [abstract], where the steel is stainless steel [0034]. It would have been obvious to one of ordinary skill in the art to provide stainless steel, since Klos teaches this type of material is suitable for corrosion resistant applications. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Schmitz2 as applied to claim 1 above, and further in view of Shimoda [US 20120070687].
eaching of the prior art is aforementioned, but does not appear to teach claim 10. Shimoda is provided.
Claim 10: Shimoda teaches a high strength Zn coated steel wire includes a steel base, and a Fe—Al interlayer between the Zn coating and steel base [abstract]. It would have been obvious to one of ordinary skill in the art to include the Al-Fe into the steel base, so as to improve adhesion of the Zn coating to the steel base [0072].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet in view of Akkireddy and Schmitz2 as applied to claim 1 above, and further in view of Fujii [US 4637840].
Teaching of the prior art is aforementioned, but does not appear to teach claim 10. Fujii is provided.
Claim 12: Fujii teaches after imparting Zn coating onto the steel, the coated steel then is coiled up using a tension roll [col 4, ln 60-65]. It would have been obvious to one of ordinary skill in the art to coil the coated steel base since Fujii teaches such action is well known in the production of coated steel field, and for ease of subsequent storage and handling. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-8 of Patent Application No. 10400326 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent application anticipates or encompasses all the limitations of the present claims 1-3, 13-14.

Response to Arguments

Applicant's arguments filed 5/20/2020 have been fully considered but they are not persuasive. Regarding that rejection fails to meet the limitation of “consists essentially of zinc” because Choquet teaches depositing a metal alloy, it is argued that Robert (as well as Schmitz2) suggests that using jet vapor deposition is a well known and operable technique for depositing zinc only coatings. Hence, one of ordinary skill in the art would have recognized that the JVD technique or setup used by Choquet would be easily replicated to be used for zinc only coating. Regarding applicant’s argument that Robert fails to teach a pure Zinc coating and could be a zinc alloy, it is argued by the examiner that since Robert did not say depositing Zn with another metal and the example does not provide another metal to be deposited [pg 10-11], it would have been obvious to one of ordinary skill that the coating of Zn would have not been of an alloy. Regarding applicant’s argument that one of ordinary skill in the art would have not combined the JVD system of Choquet with the Plasma enhance jet vapor deposition (PJVD) of Akkireddy because Choquet is not based on ionization of the JVD, it is argued by the examiner that the claimed invention does not exclude the use of ionization of the JVD, and furthermore both Choquet and Akkireddy are directed to using JVD to deposit Zinc and/or Zinc alloys coatings. Additionally, since Akkireddy is based upon conventional JVD with the added benefit of ionization enhancement (generated metal ions can be attracted to the substrate in addition to the force due to the jet velocity pg 3, and ionization of the metal vapor is performed after the generated vapor jet ejected from the nozzle pg 8), the setup of the JVD such as pressures of the deposition chamber and the ejection chamber would have been based upon conventional or well-known conditions with the added benefit of the metal vapors being ionized after being sonically ejected from the nozzle for better adhesion to the substrate, where sonically being ejected would have been based upon the disclosed pressures. Regarding applicant’s arguments of claim 13, it is argued it would have been obvious to one of ordinary skill in the art to determine other operable pressure values or maximum pressure values of the ejection (mixing) chamber, which would still fulfill desirable coating conditions and film quality. Furthermore, it is noted . 
It is noted by the examiner that the new ground of rejection was used with the new reference Schmitz2, which was submitted with the IDS with fee filed on 5/20/2020. 

Conclusion
No claims allowed.
Claims 1-14 are rejected.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/20/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDY C LOUIE/Primary Examiner, Art Unit 1715